                Case 1:20-cv-12202-WGY Document 1 Filed 12/11/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

Joel Jeannite,

           Plaintiff,

v.

AutoZone, et al,

           Defendants.

____________________________/

                                      NOTICE OF REMOVAL

           Defendants, AutoZoners, LLC, (incorrectly referred to in Plaintiff’s Complaint as

AutoZone) (“AutoZone”), Amani Woods, and Angel Cruz (collectively, “Defendants”)1 file this

Notice of Removal, pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, from a lawsuit filed by

Plaintiff, Joel Jeannite, in the Commonwealth of Massachusetts, Civil Action No. 2084CV02684,

styled: Joel Jeannite vs. AutoZone, Amani, and Angel (hereinafter, “State Court Action”).

                            THE NOTICE OF REMOVAL IS TIMELY

           1.      Plaintiff filed the State Court Action on or about November 20, 2020. Attached as

Exhibit A is Plaintiff’s Complaint and all process, pleadings, and orders in the State Court Action

to date.

           2.      On or about November 24, 2020, a Sherriff delivered a copy of the Complaint to

Store 5252, located at 333 Warren Street in Roxbury, Massachusetts by handing it to a Store

Manager.



           1
        Plaintiff did not identify any last names of “Amani” or “Angel.” Given that Ms. Woods
and Mr. Cruz are employed at the AutoZone store at issue and recall the incidents with Plaintiff,
Defendants assume these are the employees Plaintiff intended to sue.



{M1782553.1}
             Case 1:20-cv-12202-WGY Document 1 Filed 12/11/20 Page 2 of 6




        3.        Removal in this case is timely under 28 U.S.C. § 1446(b) since 30 days have not

elapsed since Defendants first received notice of Plaintiff’s Complaint2 and under 28 U.S.C. §

1446(c) because Plaintiff fraudulently joined non-diverse defendants to try to prevent removal.

There is no reasonable possibility that the state’s highest court would find that the Complaint stated

a cause of action upon which relief may be granted against the individual defendants. Costello v.

Whole Foods Mkt. Grp., Inc., 2016 U.S. Dist. LEXIS 104183, *4 (D. Mass. Aug. 8, 2016), citing,

Universal Truck & Equip. Co. v. Southworth-Milton, Inc., 765 F.3d 103, 108 (1st Cir. 2014).

  SUBJECT MATTER EXISTS BASED ON DIVERSITY OF CITIZENSHIP AND THE
                     AMOUNT IN CONTROVERSY

                                   Diversity and Fraudulent Joinder

        4.        28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

or defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1332(a)(1) provides that a United States District

Court “shall have original jurisdiction of all civil actions where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between citizens of different

States.”

        5.        The citizenship of parties who have been fraudulently joined to defeat jurisdiction,

however, is not considered under 28 U.S.C. § 1332. Costello, 2016 U.S. Dist. LEXIS 104183,

*11-12.




        2
            Defendants reserve the right to assert that none have been properly served in this matter.



{M1782553.1}
             Case 1:20-cv-12202-WGY Document 1 Filed 12/11/20 Page 3 of 6




        6.      Removal in this case is proper because—when the citizenship of the fraudulently

joined defendants is ignored—the Court has original diversity jurisdiction pursuant to 28 U.S.C. §

1332 (a)(1).

        7.      Plaintiff’s Complaint alleges that he resides in Roxbury, Massachusetts.

        8.      The sole member of Defendant AutoZone is AutoZone Investment Corporation.

AutoZone Investment Corporation (a corporation) is incorporated in Nevada and maintains its

principal place of business in Tennessee. All major corporate business decisions are made and

annual sales meetings are held in Memphis, Tennessee.

        9.      Defendant Amani Woods is a citizen of the State of Massachusetts, but her

citizenship must be ignored because she was fraudulently joined to defeat diversity. Plaintiff

claims this is a “civil rights” action. See Civil Cover Sheet, within Exhibit A. He claims he was

subjected to “discrimination” while at an AutoZone store on September 25, 2020. The only

allegation he makes against Ms. Woods is that she was “yelling and being rude” when telling him

that he “need[s] to wear a mask.” Complaint, Para. 3. Such an allegation does not state any

actionable discrimination claim against Ms. Woods.3

        10.     Defendant Angel Cruz is a citizen of the State of Massachusetts, but his citizenship

must be ignored because he was fraudulently joined to defeat diversity. With respect to his “civil

rights” claim, Plaintiff alleges that Mr. Cruz asked “armed guards to kick me out [of] the store”

after Ms. Woods advised him that he needed to wear a mask. Complaint. Para. 3. This allegation,

too, fails to state any actionable discrimination claim against Mr. Cruz.4


        3
         Similarly, even if Plaintiff intended to bring claims of “unfair dealing,” “fraud,” breach
of contract, and “negligen[t] claims,” he failed to state any of these claims against Ms. Wood.
        4
         Such an allegation would also not give rise to any other actionable claim against Mr. Cruz
for “unfair dealing,” “fraud,” breach of contract, and “negligen[t].”



{M1782553.1}
           Case 1:20-cv-12202-WGY Document 1 Filed 12/11/20 Page 4 of 6




        11.     Accordingly, Plaintiff and the only properly joined Defendant, AutoZone, are

citizens of different states, and, as explained below, the substantive allegations of Plaintiff’s

Complaint can fairly be read to indicate that the amount in controversy exceeds $75,000, exclusive

of interest and costs.

                                      Amount in Controversy

        12.     Plaintiff’s Complaint seeks damages in the amount of 170 million dollars; which

on its face satisfies the jurisdictional threshold under 28 U.S.C. §1332(a) of $75,000.

                THE REQUIREMENTS OF REMOVAL HAVE BEEN MET

        13.     Venue is proper in this Court under 28 U.S.C. § 1441(a) because this District

embraces the place where the State Court Action has been pending.

        14.     AutoZone certifies that written notice of the filing of this Notice of Removal will

promptly be given to Plaintiff and to the Clerk of the Trial Court of Massachusetts, The Suffolk

County Superior Court, as required by 28 U.S.C. § 1446(d).

        15.     Pursuant to Local Rule 81.1(A), Defendants shall request of the Clerk of the Suffolk

Superior Court certified or attested copies of all records and proceedings in the state court and

certified or attested to copies of all docket entries therein, and shall file the same with this Court

within twenty eight (28) days after filing of this Notice of Removal.

        16.     As set forth above, true and correct copies of all pleadings and orders in the State

Court Action are attached hereto as Exhibit “A.”

        17.     Lastly, though the fraudulently joined non-diverse defendants need not consent to

this Notice, they have done so out of an abundance of caution.




{M1782553.1}
           Case 1:20-cv-12202-WGY Document 1 Filed 12/11/20 Page 5 of 6




Dated: December, 11, 2020       Respectfully submitted,

                                       /s/___________________
                                       Sean F. McDonough, Bar No. 56723
                                        Morrison Mahoney
                                       250 Summer Street
                                       Boston, MA 02210
                                       Telephone: 617-737-8835
                                       Facsimile: 617-342-4950
                                       Email: smcdonough@morrisonmahoney.com

                                       Counsel for Defendants




{M1782553.1}
           Case 1:20-cv-12202-WGY Document 1 Filed 12/11/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF and paper copies will be sent

to those indicated as non registered participants on __________.



Joel Jeannite, Pro Se
6 Hestia Park
Roxbury, MA 02119
                                              /s/___________________
                                              Sean F. McDonough, Bar No.______




{M1782553.1}
